United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2137
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Brandon Vazquez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                          Submitted: November 15, 2018
                            Filed: November 27, 2018
                                  [Unpublished]
                                  ____________

Before KELLY, GRASZ, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Brandon Vazquez directly appeals after he pleaded guilty to being a felon in
possession of a firearm, and the district court1 imposed a within-Guidelines-range

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
sentence. His counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging Vazquez’s sentence on substantive and
procedural grounds. We have carefully reviewed the district court’s sentencing
decision and find no abuse of discretion. See United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc). Moreover, we have independently reviewed the
record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and conclude there are no
nonfrivolous issues. Accordingly, we affirm the judgment, and we grant counsel’s
motion to withdraw.
                       ______________________________




                                       -2-